



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject
    to this section, no person shall publish the name of a young person, or any
    other information related to a young person, if it would identify the young
    person as a young person dealt with under this Act.

111. (1)
Subject
    to this section, no person shall publish the name of a child or young person,
    or any other information related to a child or a young person, if it would
    identify the child or young person as having been a victim of, or as having
    appeared as a witness in connection with, an offence committed or alleged to
    have been committed by a young person.

138. (1)
Every
    person who contravenes subsection 110(1) (identity of offender not to be
    published), 111(1) (identity of victim or witness not to be published), 118(1)
    (no access to records unless authorized) or 128(3) (disposal of R.C.M.P.
    records) or section 129 (no subsequent disclosure) of this Act, or subsection
    38(1) (identity not to be published), (1.12) (no subsequent disclosure), (1.14)
    (no subsequent disclosure by school)
or
(1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(
a
)       is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(
b
)       is guilty of
    an offence punishable on summary conviction.






CITATION:
R. v. M.R., 2011
          ONCA 190




DATE:   20110310



DOCKET: C51830



COURT OF APPEAL FOR
          ONTARIO



OConnor
          A.C.J.O., Simmons and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



M.R. (a young person)



Respondent



Grace Choi, for the appellant

Peter Copeland and Kevin Tilley, for the respondent







Heard:  October 26,
          2010



On appeal from the acquittal
          entered by Justice Minoo F. Khoorshed of the Ontario Court of Justice (Youth
          Court) dated February 19, 2010.



OConnor
    A.C.J.O.:

[1]

The respondent, M.R., was
    charged with criminal negligence causing death while street racing contrary to
    s. 249.2 of the
Criminal Code
.  Late on the evening of Monday, September 29,
    2008, three young men engaged in a car race on a street in Mississauga.  One of the drivers lost control of his car,
    collided with a lamp post and was killed.  The two surviving drivers were charged under s. 249.2 with criminal
    negligence causing death while street racing.

[2]

The respondent was the flag man
    who gave the signal for the drivers to start the race.  The Crown alleged that, pursuant to the party
    liability provisions in s. 21(1
)(
b) or (c) of the
Criminal Code
, the respondent aided or
    abetted the drivers engaging in the race, and was therefore a party to the
    offence under s. 249.2.

[3]

The respondent was tried by a
    judge of the Ontario Court of Justice, sitting as a Justice of the Youth
    Court.  At the close of the Crowns case,
    the trial judge granted the respondents motion to direct a verdict of
    acquittal.

[4]

The Crown appeals.  It seeks a new trial, arguing that the trial
    judge erred in failing to properly apply s. 21 of the
Criminal Code
.

[5]

I would allow the appeal, set
    aside the acquittal and order a new trial.

Facts

[6]

On the night of September 29,
    2008, the respondent, aged sixteen, and several other young persons were
    socializing at a pub in Mississauga.  Some of them began discussing whose car was the fastest and who
was the best driver
.  A conversation developed about street racing.  The group, including the respondent, then went
    to Argentia Road in order to have a street race.

[7]

The group chose a long, wide,
    well-lit, relatively straight stretch of road in the area of an industrial park
    with little traffic.  Three vehicles
    lined up across the road, with one in the oncoming lane.  The respondent was asked to drop his red
    jacket to start the race.  He was
    reluctant at first, but eventually agreed.  He urged the drivers to keep things safe.  He then started the race by dropping his
    jacket.

[8]

Once the race started, the
    driver of the car in the oncoming lane dropped back and drove behind the other
    two in the proper lane.  When one of the
    two leading cars reached a slight bend in the road, the driver lost control,
    hit a light standard and was killed.  The
    other two cars were not directly involved in the accident.

[9]

The respondent gave a
    videotaped statement to the police.  He admitted
    that he knew there was going to be a race and that he dropped his jacket in
    order to signal the start.

[10]

An accident reconstruction
    expert gave evidence.  He indicated that
    the car that crashed was travelling at a minimum of 95
kilometres
an hour
    immediately before reaching the curve in the road where the accident
    occurred.  The experts opinion was that
    the driver should have been able to negotiate the curve travelling at that
    speed.

The Decision Below

[11]

The trial judge allowed the
    respondents motion for a directed verdict and acquitted him.  The trial judge gave brief oral reasons for
    his decision.  He accepted that the
    respondent dropped his jacket in order to start the race.  He said that if the two surviving drivers in
    the race were before him, he would hold them responsible because they had
    participated in the race.

[12]

The trial judge went on to say
    that the only issue to be determined was whether the respondents participation
    by dropping his jacket to start the race was sufficient to categorize it as
    leading to and causing death.

[13]

The trial judge found that
    dropping the jacket was not sufficient to constitute the offence of criminal
    negligence causing death.  He concluded that
    it would bring the administration of justice into disrepute if he found that a
    man who dropped the jacket at the request of one of the racers to start the
    race [was] a participant.

[14]

In his reasons, the trial judge
    did not specifically mention s. 21 of the
Criminal
    Code
, nor did he directly comment on the Crowns theory that the respondent
    was liable as an
aider
or abettor to the offence charged.

Issues

[15]

There are two issues:

1)

Did the trial judge err in failing to apply ss. 21(1
)(
b) or (c) of the
Criminal
    Code
?

2)

If the answer to the first issue is Yes, what disposition should
    this court make?

Analysis

1. The trial judges reasons  s. 21(1)

[16]

The Crown argues that the trial
    judge failed to consider or to properly apply the aiding and abetting
    provisions under s. 21 of the
Criminal
    Code
when assessing the respondents criminal liability.  I agree.  In both its submissions to the trial judge and in argument in this
    court, the Crowns theory of liability rested solely on the application of s.
    21(1
)(
b) or (c) to the respondents conduct in
    starting the race.

[17]

Section 21 reads as follows:

(1) Every one is a party to an offence who

(a)

actually
    commits it;

(b)

does
    or omits to do anything for the purpose of aiding any person to commit it; or

(c)

abets
any person in committing it.

[18]

The Crowns strongest argument
    under s. 21 is based on s. 21(1
)(
b)  aiding the
    commission of an offence.  There is no
    evidence to suggest that the respondent did anything to encourage the street
    race other than drop his jacket.  Thus,
    if it is found that the respondents conduct did not constitute aiding the
    participants in the race, there would be no basis to find that the conduct
    abetted those persons.  As such, I will
    limit my discussion to s. 21(1
)(
b).

[19]

The Crown argues that there was
    evidence on which the two surviving drivers involved in the street race could
    be convicted of criminal negligence causing death.  The respondent provided assistance to them by
    dropping his jacket, thereby starting the race.  The Crown also argues that the respondent had the intent required to
    establish liability under s. 21(1
)(
b) because he
    dropped his jacket for the purpose of assisting the drivers criminally
    negligent conduct.

[20]

With respect, the trial judge
    simply did not address this argument.  He
    did not refer to s. 21(1) at any point in his reasons, nor did he use the
    language of s. 21(1) in analyzing the respondents role in the events.

[21]

The respondent argues that the
    trial judge implicitly considered s. 21(1) by referring to what he viewed as an
    analogous situation.  That situation
    involved a bank robber who asks an innocent bystander to hold his umbrella
    while he goes in and robs the bank.  In
    the trial judges example, the bystander was not part of the plan to rob the
    bank and thus would not be guilty of bank robbery.

[22]

Even if one accepts that this analogy
    was the trial judges attempt to apply s. 21(1) to the case before him, it
    misses the mark.  The person holding the
    umbrella in the trial judges example did not assist the robbery, nor did he
    appear to have intended to do so.  In
    contrast, the respondent in this case played an active role in starting the
    race, which on the Crowns theory assisted the participants in committing the
    offence of criminal negligence causing death.

[23]

Thus, I agree with the Crown
    that the trial judge did not properly consider the respondents potential
    liability under s. 21(1) of the
Criminal
    Code
.

2.  What disposition should this
    court make?

[24]

As I have concluded that the
    trial judge erred in failing to apply or properly apply s. 21(1
)(
b) to the facts, it falls to this court to consider the
    respondents motion for a directed verdict of acquittal.

(a)

The underlying offence of
    criminal negligence causing death

[25]

Section 220 of the
Criminal Code
creates the offence of
    criminal negligence causing death, and s. 221 creates the offence of criminal
    negligence causing bodily harm.  The
Code
does not create an offence of
    criminal negligence
simpliciter
.  A person is only liable for criminal
    negligence if the negligence causes either death or bodily harm.

[26]

The
Code
also contains two criminal negligence offences specifically
    directed at street racing: ss. 249.2 and 249.3.  The respondent was charged under s. 249.2 with criminal negligence
    causing death while street racing.  This
    section was enacted on December 14, 2006 under Bill C-19.  It reads as follows:

Everyone who by criminal
    negligence causes death to another person while street racing is guilty of an
    indictable offence and liable to imprisonment for life.


Section 249.3 creates the offence
    of criminal negligence causing bodily harm while street racing.

[27]

Section 219(1) of the
Criminal Code
defines criminal
    negligence as follows:

Everyone is criminally negligent who,

a)
in
doing anything, or

b)
in
omitting to do
    anything that it is his duty to do,

shows
wanton or reckless disregard
    for the lives or safety of other persons.

[28]

The test for criminal
    negligence as set out in s. 219 requires the Crown to show that an accuseds
    conduct or omission represented a marked and substantial departure from the
    conduct of a reasonably prudent person in the circumstances.  See for example,
R. v. J.F.
, [2008] 3 S.C.R. 215, at para. 9.

[29]

The high standard of a marked
    and substantial departure from the conduct of a reasonably prudent person
    applies to both the physical and mental elements of the offence:
R. v. J.L.
(2006),
204 C.C.C. (3d) 324 (Ont. C.A.),
at para.
    16.  In addressing the offence of
    criminal negligence causing death, a court should first look to the
actus reus
of the offence and determine
    if the conduct or omission involved meets the marked and substantial departure standard.  If it does, the court should then consider
    the question of whether the
mens rea
is established.

[30]

The mental element for criminal
    negligence is described as a modified objective test:
R. v.
    Hundal
, [1993] 1 S.C.R. 867, at p. 887, Cory J.;
R. v. Tutton
, [1989] 1 S.C.R. 1392, at p. 1413, McIntyre J.
A
court must consider the facts existing at the time in light of the
    accuseds perception of those facts and assess whether the accuseds conduct,
    in view of his or her perception of the facts, constituted a marked and
    substantial departure from what would be reasonable in the circumstances: see
R. v. Tutton
, at p. 1432.  In considering this issue, the court should
    consider whether the accused either adverted to the risk involved and
    disregarded it, or failed to direct his or her mind to the risk and the need to
    take care at all.  In most cases, the
    mental element can be inferred from the accuseds conduct or omission:  see
R.
    v. Creighton
, [1993] 3 S.C.R. 3, at pp. 73-74, McLachlin J. (as she then
    was);
R. v. Hundal
, at p. 872,
    McLachlin J., concurring;
R. v. Tutton
,
    at p. 1432, McIntyre J.

[31]

An additional question concerns
    what mental element is required to establish liability as a principal offender
    for criminal negligence causing death as related to the consequence of the
    criminally negligent act: the death.  In
R. v. Creighton
, at pp. 41-45, the
    majority of the Supreme Court of Canada dealt with this issue in relation to a
    charge of unlawful act manslaughter.  The
    court held that the test is objective
foreseeability
of the risk of bodily harm which
    is neither trivial nor transitory.  As
    stated by McLachlin J., at p. 75, the question is whether the reasonable
person in all the circumstances would have foreseen the risk of
    bodily harm.
I see no reason why
    the reasoning in
Creighton
on this
    issue should not apply equally to the offence of criminal negligence causing
    death.  The offences of unlawful act manslaughter
    and criminal negligence causing death have much in common.  Importantly, for present purposes, both
    involve a dangerous or unlawful act that causes death.  From both a logical and policy standpoint, it
    makes sense that the mental element relating to the consequence of the
    offending conduct be the same for both offences.

(b)

Section 21(1
)(
b)
     Aiding the principal offence

[32]

The
actus reus
of aiding an offence of criminal negligence causing
    death under s. 21(1
)(
b) will in most cases be
    straightforward.  To establish liability the
    Crown must show that an accused did something (or in some cases omitted to do
    something) that assisted another in committing the offence.

[33]

The mental element is more
    complex.  As I pointed out above, the mental
    element for a principal charged with criminal negligence causing death is based
    on a modified objective standard.  To
    establish liability, it is necessary to show only that the accuseds conduct,
    in view of his or her perception of the facts, constituted a marked and
    substantial departure from what would be reasonable in the circumstances.  Further, it is not necessary to show that the
    principal accused subjectively foresaw death as a consequence of his or her
    acts.  Objective foreseeability that
    bodily harm would ensue from the criminally negligent act is sufficient.

[34]

What then is the
mens rea
required for an
aider
to criminal
    negligence causing death?  To repeat, the
    relevant part of s. 21(1) reads as follows:

(1)

Every
    one is a party to an offence who ...

(b)

does
or omits to do anything
for the purpose
of
    aiding any person to commit it;  [Emphasis
    added.]

[35]

What must the Crown establish
    to demonstrate that an
aider
did an act for the purpose of assisting the commission of the
    offence?

[36]

In
R. v. Briscoe
, [2010] 1 S.C.R. 411, at para. 16, Charron J. pointed
    out that [t]he
mens rea
requirement
    reflected in the word purpose under s. 21(1
)(
b) has
    two components:  intent and
    knowledge.  As such, the Crown must
    prove that the accused intended to assist the principal in the commission of
    the offence and that the accused knew that the principal intended to commit it.  This represents a subjective standard of
mens rea
.

[37]

The court in
Briscoe
, at para.
16,
emphasized that purpose does not incorporate the notion of desire.  Thus, an accused need not desire that the
    offence be committed.

[38]

There are two elements to an
    offence involving criminal negligence: 1) the criminally negligent act or
    omission, and 2) the consequence that the act or omission causes bodily harm or
    death.

[39]

Applying the principles in
Briscoe
to the first element of a
    criminal negligence offence, it is necessary that an aider do something with
    intent to assist conduct that is criminally negligent and know sufficient
    details of the assisted conduct to render that conduct criminally
    negligent.  Thus, the conduct that the
    aider knows he or she is assisting must constitute a marked and substantial
    departure from what is reasonable in the circumstances.  To be clear, it is not necessary that the
aider know
the law, nor that he or she appreciate the legal
    consequences of the conduct being assisted.  Rather, the aider will have aided the commission of the offence if he or
    she intentionally assists conduct which constitutes the offence and knows the
    principal intends to commit it.  In those
    circumstances, it may be said that an aider did something for the purpose of
    assisting the commission of the offence.

[40]

This interpretation of s. 21(1
)(
b), as it relates to the first element of criminal
    negligence offences, may in some circumstances require a higher form of
mens rea
for an aider than for the principal
    who committed the offence.  On several
    occasions, this court has rejected the argument that the
mens rea
required by s. 21(1
)(
b) must
    mirror the
mens rea
required for the
    principal offence.  Rather, this court
    has held that the specific language in s. 21(1
)(
b) 
    for the purpose of  may require a higher form of
mens rea
.  In particular, it
    may require a knowledge of the circumstances which constitute the principal
    offence in cases where the principal offence involves elements of negligence or
    a failure to exercise due diligence:  see
R. v. F.W. Woolworth Co.
(1974), 3
    O.R. (2d) 629;
R. v. Roach
(2004),
    192 C.C.C. (3d) 557;
R. v. Heldson
(2007), 84 O.R. (3d) 544.

[41]

I turn now to the second element
    of criminal negligence offences: the consequence of death or bodily harm.  In my view, it is not necessary that an aider
    have subjective foresight of the consequence of the criminally negligent act he
    or she is assisting.  Rather, it is
    sufficient to show that a reasonable person, in all the circumstances, would
    have appreciated a consequence  bodily harm that is not trivial or transient 
    would result.  My conclusion in this
    respect is based on the Supreme Court of Canadas decision in
R. v. Jackson
, [1993] 4 S.C.R. 573.

[42]

In
Jackson
, the Supreme Court considered whether, and in what
    circumstances, an aider could be convicted of unlawful act manslaughter under
    s. 21(1) where the principal was found guilty of murder.  The appellant was charged as a party to the
    murder under ss. 21(1
)(
b) and (c).  The trial judge did not instruct the jury
    that they could find the appellant guilty of manslaughter under s. 21(1) of the
Criminal Code
if they found that the
    appellant did not have the required intent to be convicted of murder.  The appellant was convicted of murder.

[43]

The Court of Appeal for Ontario
    held that the trial judge erred in instructing the jury.  Had the jury been permitted to consider that
    the appellant did not have the necessary
mens
    rea
for murder, they could have convicted him of  manslaughter for aiding or abetting conduct he
knew
was likely to cause some harm
    short of death (emphasis added): See
Jackson
(1991), 68 C.C.C. (3d) 385, at p. 413.  Thus,
    the Court of Appeal held that to be liable as a party to manslaughter under ss.
    21(1
)(
b) or (c), it was necessary that the accused
    have a subjective appreciation that the act he or she was assisting was likely
    to cause harm.

[44]

In the Supreme Court, McLachlin
    J. wrote the majority judgment, which was unanimous on this issue.  She agreed with the Court of Appeal that the
    trial judge erred in failing to leave the jury with the option to convict the
    appellant of manslaughter under ss. 21(1
)(
b) or (c).

[45]

However, she disagreed with the
    Court of Appeal over the mental element required to convict as it related to
    the consequence of the assisted conduct.  McLachlin J. held that the test was objective, at p. 583:

I conclude that a person may be convicted of
    manslaughter
who
aids and abets another person in the
    offence of murder,
where a reasonable person in all the circumstances would
    have appreciated that bodily harm was the foreseeable consequence
of the
    dangerous act which was being undertaken. [Emphasis added.]

[46]

I see no reason why the principle
    of objective foresight of the consequence as articulated in
Jackson
should not apply equally to
    party liability under ss. 21(1
)(
b) and (c) for an
    offence of criminal negligence causing death.  As I pointed out above, the offence of unlawful act manslaughter is similar
    to the offence of criminal negligence causing death, and with respect to the
    consequence of the offending conduct, it is identical.  The
actus
reus
of manslaughter has two elements:  1) an unlawful or dangerous act; and 2) the
    consequence  that the act causes the death of another person.  The causing death element is set out in the
    definition of homicide in s. 222 of the
Criminal
    Code
.  As is the case with the
    offence of criminal negligence causing death, the causing death component is
    an essential element of the offence of manslaughter.  The maximum penalty for each offence is life
    imprisonment.

[47]

I do not read the Supreme Court
    of Canadas jurisprudence subsequent to
Jackson
as affecting the principle I refer to in
Jackson
or my conclusion that
Jackson
applies
    to the offence of criminal negligence causing death.  In
Hibbert
,
    [1995] 2 S.C.R. 973, Lamer C.J. discussed party liability under s. 21(1) for attempted
    murder.  Although he held, at para. 31,
    that the word purpose in s. 21(1)(b) was to be equated with intention and
    not desire, he did not specifically deal with the mental element required
    with respect to the consequences of the act being assisted.

[48]

In
Briscoe
, Charron J. held that the
mens rea
required under ss. 21(1
)(
b) and
    (c) includes both an intention and a knowledge component.  As I said above, I am satisfied that this
mens rea
applies to the aiders
    knowledge of and intention to aid the principals criminally negligent conduct.  One could argue that the intention and
    knowledge components for party liability referred to in
Briscoe
could also apply to the mental element required with
    respect to the consequence of a criminally negligent offence.  However, the court in
Briscoe
did not address that specific issue.  In my view, the courts decision in
Jackson
, which specifically addressed the
    mental element required for the consequence of the act underlying unlawful act manslaughter,
    remains intact.

[49]

I would add that I am not aware
    of any decision distinguishing
Jackson
as it applies to the offence of criminal negligence causing death.  Nor am I aware of any decision holding that
    the mental element for the consequence of an offence of criminal negligence
    causing death is subjective foresight of death.

[50]

Thus, I conclude that the mental
    element for a party under ss. 21(1
)(
b) or (c) for the consequence
    element of an offence of criminal negligence causing death is that set out in
Jackson
: namely, objective foresight of
    bodily harm.

(c)

Motion for a directed verdict

[51]

It is well established that the
    test on a motion for a directed verdict is whether or not there is any evidence
    upon which a reasonable jury properly instructed could return a verdict of
    guilty.  As stated by McIntyre J. in
R. v. Monteleone
, [1987] 2 S.C.R. 154,
    at p. 161:

Where there is before the court any admissible
    evidence, whether direct or circumstantial, which, if believed by a properly
    charged jury acting reasonably, would justify a
conviction,
the trial judge is not justified in directing a verdict of acquittal.  It is not the function of the trial judge to
    weigh the evidence, to test its quality or reliability once a determination of
    admissibility has been made.

[52]

With that test in mind, I turn
    to the question of whether the evidence in this case is sufficient to found a
    conviction of criminal negligence causing death through the application of s.
    21(1
)(
b) of the
Criminal
    Code
.

[53]

The
actus reus
of aiding under s. 21(1
)(
b) is
    doing (or in some circumstances, omitting to do) something that assists the
    perpetrator to commit the offence.  I am
    satisfied that the respondent, by dropping his jacket, committed an act that
    assisted the drivers of the cars to participate in a street race.

[54]

I am also satisfied that in the
    context of a motion for a directed verdict, the evidence of the street race in
    this case was evidence upon which a reasonable jury could find the drivers
    actions to be criminally negligent.  Street
    races, as unregulated races on public roadways, are illegal.  They are inherently dangerous and will, in
    many cases, amount to a marked and substantial departure from what is
    reasonable in the circumstances.

[55]

By their nature, street races
    involve a competition between drivers to see who can drive the fastest.  As a race progresses, the spur of competition
    can lead the racers to drive at higher and higher speeds and to take even more
    dangerous risks than they may have initially considered.  To be involved in a street race at all exhibits,
    at best, very bad judgment.  That bad
    judgment can only be exacerbated as events unfold.

[56]

The dangers to members of the
    public are obvious.  Street racers
    threaten the lives and safety of other drivers as well as people in the
    vicinity of the race.  The potential for
    injury and suffering by innocent members of the public is enormous.

[57]

I recognize that there are
    cases where courts have found that street racing did not constitute the very
    serious offence of criminal negligence causing death.  See for example,
R. v. Lipovetzky
(2007), 57 M.V.R. (5th) 130 (Ont. S.C.);
R. v. M.D.
, 2005 ONCJ 141;
R. v. Menezes
(2002), 50 C.R. (5th) 343
    (Ont. S.C.).  In these cases, the accused
    were convicted of the included offence of dangerous driving.  However, these cases were decided following a
    full trial and were based on the conclusion that it had not been established
    beyond a reasonable doubt that the accuseds conduct amounted to a marked and
    substantial departure from the norm.  In
    contrast, the test to meet at this juncture of the appeal is concerned only
    with the sufficiency of evidence on a motion for directed verdict.

[58]

In my view, there is sufficient
    evidence that the respondent committed the
actus
    reus
required to found a conviction under s. 249.2 of the
Criminal Code
as a party under s. 21(1
)(
b).

[59]

I am also satisfied that there
    is sufficient evidence of the required mental element under s. 21(1
)(
b).  There is
    evidence that the respondent intended to assist the street race and that he
    knew the details of how the race would take place.  It would be open to a court to conclude that
    the race, as the respondent anticipated it, was a marked and substantial
    departure from what was reasonable in the circumstances.

[60]

I am satisfied that it would
    also be open to a court to conclude that a reasonable person, in all the circumstances,
    would have appreciated that bodily harm was a foreseeable consequence of the
    street race.

[61]

For those reasons, I would
    dismiss the respondents motion for a directed verdict.  To be clear, I am not saying the respondent
    would or should be convicted of criminal negligence causing death.  That is a matter to be decided at a new
    trial.

Disposition

[62]

Accordingly, I would allow the
    appeal, set aside the acquittal and order a new trial before a different judge.

RELEASED: DOC MAR 10 2011

D. OConnor A.C.J.O.

I agree Janet Simmons J.A.

I agree R.A. Blair J.A.


